Title: From Alexander Hamilton to Nathan Rice, 4 October 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
New York October 41799

Inclosed is a duplicate of my letter of the  by which you are instructed to purchase ground for the purpose of Winter Quarters. I am now to request that you will immediately require of the Contractors to procure on public account the number of boards or slabs or both which you shall deem requisite for the roofs doors & windows of hutts sufficient for Two complete Regiments with their Officers and for the floor of the hutts of the officers and for buncks for the non Commissioned officers and privates. It is contemplated that the latter will dispense with flooring as was done during the late war; or will make the floors out of the fragments of the wood cut from the premisses; and that the commissioned officers as usual will be provided with their own camp beds and camp stools. Nails must also be procured at the rate of  pounds to a full Regiment. You are already informed that three Regiments are to quarter together; but it is supposed that these during the present winter may not average more than 400 each. If it is found they will exceed the provision will be extended. Sufficient ground must be alloted in each case for a complete Regiment.

The following dimensions for hutts are conceived to be the most eligible viz. those for the non Commissioned Officers and privates  feet those for the Company Officers  those for Lt Colonels commandant  those for Majors . One hutt is to be allowed to every Twelve corporals or privates, one to every Eight serjeants with the two Chief Musicians, one to each captain & each of the Regimental Staff one to every two subalterns one to each field officer and one as a Kitchen to each Mess of officers & to each field officer.
The number of Albany Boards of fourteen feet in length and  inches in breadth which are estimated to be necessary for the hutts of a Regiment in respect to the abovementioned particulars is .
While this is mentioned as a guide, the number must of course vary with the dimensions of the boards, which are made in your Quarter and with the more or less of use which shall be made of slabs.
In this quarter boards have been preferred because they can be afterwards sold for nearly their first cost, while slabs (the price of which would be about two thirds of that of boards) could not be sold again but as fuel.
It is possible that in the vicinity of the place for your Quarters slabs may be obtained at so cheap a rate as to render them preferable in the view of œconomy to Boards. This is submitted to your judgment; but it would be agreeable that you should first confer on the subject with the Agent of the War Department.
The dimensions of the hutts have been somewhat influenced by the length of Albany Boards and by the desire to preserve them in order that they may be in a condition to be sold again with little or no loss.
If the size of your boards should be different you are at liberty to vary the dimensions of the hutts of the non Commissioned officers and privates with the same view. This will lead to a different distribution of persons to each hutt. The number Twelve however appears to me an eligible Standard for a mess. Experience in some of the European armies has proved that large messes, by promoting savings tend to the comfort of the troops. And in the formation, which I contemplate for the full complement of a Regiment, Twelve will form the smallest subdivision.

Hence I should not wish the dimensions to be altered unless for some material inducement of œconomy.
The Hutts of the Non Commissioned Officers and privates should be in one line of the Company Officers in another fifty feet distant and of the field officers in a third fifty feet distant from the last. The distances may however depend on the form of the ground. Particular care must be taken that there be no waste of Timber or wood. The present may not be the only winter in which the Troops may be quartered at the place intended. E. Stevens Esquire has been Instructed to procure & forward a supply of Carpenters Tools. It is presumed that men will be found in the Regiments who can execute such parts as may require a degree of Carpenters knowlege.
The senior of the Lieutenant Colonels Commandant by the Rules lately promulged (who I presume is yourself) will assume the command. If I am mistaken in supposing you to be the senior you will inform me of it. If it be another you will write to him accordingly giving him a copy of this letter for his government but you will nevertheless go on with the preparatory measures.
The men already recruited are to be drawn as fast as possible to the place of their winter Quarters and are to be put under cover without delay. Such as may be successively recruited are also to be drawn thither and for this purpose an extra provision of materials for hutts is to be made by the men who may be first on the ground. But the recruiting service is still to proceed until each regiment shall be carried to its Complement. Accordingly after assigning a proportionate number of officers to the command of the men already enlisted, the others are to continue on the recruiting service in their respective subdistricts. You will immediately inform Colonels Hunewell & Graves of the precise place of the Winter Quarters.

You are already apprised that the contractors are to furnish the means of transportation by land & by Water.
If you find this plan marked with a spirit of œconomy, you must recollect that a strict attention to oeconomy is not less necessary to the true interest of the Officers than to that of the country. So great is the unavoidable expence of every military establishment (greater in proportion in our country than in any other) that unless all the savings are made which can consist with propriety it will be impossible for the government to maintain the forces requisite for security or to make and continue those provisions which are really essential to the comfort and respectability of the army. These ideas are so important that they cannot be too deeply impressed upon the minds of Officers.
Yet if any thing more than is contemplated by this letter shall be necessary to a reasonable accomodation of the troops suggestions to that end will be well received & carefully examined.
